Ragan, C.
In the district court of Lancaster county the State National Bank brought suit upon a promissory note against M. Isabel Bond and Mrs. H. C. Smith. Mrs. Smith defended the action upon the ground that she was a married woman; signed the note sued upon as surety for Mrs. Bond; that she did not receive, directly or indirectly, any portion of the consideration for which the note was given; that it was not given with reference to her separate property, trade, or business, or upon the faith or credit thereof, nor with intent on her part to thereby charge her separate estate with its payment. The district court found generally in favor of Mrs. Smith, and the bank prosecutes error.
The evidence in the record sustains the finding of the district court on which it based its judgment releasing Mrs. Smith from liability on the note in suit, and the *55case is therefore ruled by Grand Island Banking Co. v. Wright, 53 Neb. 574, and by Stenger Benevolent Ass’n v. Stenger, 54 Neb. 427. A rediscussion of the question would subserve no useful purpose whatever. It is the settled doctrine of this court that the signing of a promissory note by a married woman does not raise the presumption that she intended thereby to render her separate estate liable for its payment, nor that it was given with reference to her separate property, trade, or business, or upon the faith and credit thereof; and in an action upon such note coverture is a complete defense, unless the plaintiff shall establish by a preponderance of the evidence that the note was made with reference to, or upon the faith and credit of, the wife’s separate estate or business, and with an intention on her part that her separate property should be bound for its payment.
Judgment affirmed.
Ryan, C., not sitting.